Citation Nr: 1526486	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD), to include due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, to include due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include due to exposure to herbicides.  


REPRESENTATION

Appellant represented by: 	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In April 2015, the Veteran testified at a video conference hearing at the RO before the undersigned.  

Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issues on appeal.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals a February 2015 statement by the Veteran and the transcript of the April 2015 Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service personnel records indicate that he served on the USS Chicago (CA-136) from July 1970 to November 1973.  Among the Veteran's submissions are deck logs from the Chicago that place the ship in Da Nang Harbor in October 1970.  In December 2012, the RO issued a formal finding that it could not determine whether the Veteran was exposed to herbicides, in part because there was no record of the Chicago traveling into Vietnam's inland waterways.  

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as "blue water" was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1843053.  Remand is therefore necessary for the RO to issue a new formal finding in light of Gray.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a new formal finding addressing whether the appellant may be presumed to have been exposed to herbicides in light of the decision in Gray, No. 13-3339, 2015 WL 1843053, and his ship's presence in Da Nang Harbor.  If further development is needed to reach that finding, to include securing copies of all pertinent deck logs not already of record, the RO must undertake that development.  If the RO cannot locate any pertinent records identified, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

If inservice herbicide exposure cannot be presumed, the AOJ must provide the appellant a complete and carefully reasoned rationale for that opinion.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completion of the above development, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

